(For syllabus see 116 N.C. 827 and 120 N.C. 475).
This case is before us for the third time. The first time it was here a new trial was granted. 116 N.C. 827. The next time it was here we affirmed the judgment of the Court below. 120 N.C. 475. And this is a petition to rehear. We have carefully re-examined the case upon the errors assigned in the petition and find no error. Every matter set forth in the petition, as assignment of error, was fully and carefully considered by the Court in the opinion we are now asked to review, except that part of the petition that refers to his Honor's charge. This point was also considered by the Court but not specially discussed in the opinion, for the reason that we did not think then that it demanded special treatment. It is but a paragraph in the testimony of Hollinger, a witness of the interpleaders, the petitioners. He was examined at great length as to the value of the property, his evidence on this subject covering 20 pages or more of printed matter. It is not denied but what he made the statement, in his evidence, that his Honor quoted to the jury in his charge. Its competency is not attacked. The judge only gave it to the jury along with the other evidence, and told     (753) the jury that they should consider it with the other evidence. What do the petitioners think he should have told the jury? that they should not consider this evidence? We do not see the error complained of. But if we could see it was error, as the petitioners do, we do not see that it did or could have prejudiced the petitioners' cause before the jury.
Petition dismissed.
CLARK J., dissents.
Cited: Glass Plate Co. v. Furniture Co., 126 N.C. 889. *Page 468